 
 
IV 
108th CONGRESS
2d Session
H. RES. 869 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2004 
Mr. Wicker (for himself, Mr. Duncan, Mr. Gibbons, Mr. Simpson, Mr. Bartlett of Maryland, Mr. Otter, Mr. Pickering, Mr. Hayes, Mr. Gillmor, Mr. Rohrabacher, Mr. Mario Diaz-Balart of Florida, Mr. Tancredo, Mr. Murphy, Mr. Sessions, Mr. Garrett of New Jersey, Mr. Ryun of Kansas, Mr. Taylor of Mississippi, Mr. Franks of Arizona, Mr. Sam Johnson of Texas, Mr. Feeney, Mr. Goode, Mr. Burns, Mr. Neugebauer, Mr. McCotter, Mr. Rogers of Michigan, Mr. Jenkins, Mr. Culberson, Mr. Boozman, Mr. Paul, Mr. Wamp, Mr. Doolittle, Mr. Camp, Mrs. Myrick, Mr. Sherwood, Mrs. Jo Ann Davis of Virginia, Mr. Lincoln Diaz-Balart of Florida, Mr. Manzullo, Mr. Forbes, Mr. Hayworth, Mr. Barrett of South Carolina, Mr. Pitts, Mr. Gingrey, Mr. Scott of Georgia, Mr. Chabot, Mr. Weldon of Florida, Mr. Barton of Texas, Mrs. Blackburn, Mr. Pence, Mr. DeMint, Mr. Cantor, Mr. Bishop of Utah, Mr. Aderholt, and Mr. Goodlatte) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives that due to the allegations of fraud, mismanagement, and abuse within the United Nations oil-for-food program, Kofi Annan should resign from the position of Secretary General of the United Nations to help restore confidence that the investigations into those allegations are being fully and independently accomplished. 
 
Whereas the United Nations has become the subject of the most extensive scandal in the history of the organization; 
Whereas the United Nations oil-for-food program has been the subject of four investigations by the United States Congress, three Federal investigations, and a commission of inquiry appointed by the United Nations; 
Whereas the Iraq Survey Group reported that former Iraqi leader Saddam Hussein attempted to bribe members of the United Nations Security Council through the oil-for-food program; 
Whereas the Iraq Survey Group indicated that Saddam Hussein successfully bribed the Executive Director of the United Nations Iraq Program, Benon Sevan, who was personally appointed by United Nations Secretary General Kofi Annan; 
Whereas under the supervision of the United Nations, Saddam Hussein illicitly accumulated more than $21,000,000,000 in contravention of the oil-for-food program and in violation of United Nations sanctions; 
Whereas Kojo Annan, son of Secretary General Kofi Annan, has received payments from a contractor responsible for monitoring goods arriving in Iraq under the oil-for-food program; 
Whereas the United Nations refuses to make public any of the 55 internal audits of the oil-for-food program produced by the United Nations Office of Internal Oversight; 
Whereas the oil-for-food program, since inception, has been under the direction and supervision of Secretary General Kofi Annan; and 
Whereas it is crucial for the international community to have confidence that operations under the authority of the United Nations are executed in a responsible and credible manner: Now, therefore, be it 
 
That it is the sense of the House of Representatives that due to the allegations of fraud, mismanagement, and abuse within the United Nations oil-for-food program, Kofi Annan should resign from the position of Secretary General of the United Nations to help restore confidence that the investigations into those allegations are being fully and independently accomplished. 
 
